United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Allentown, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-244
Issued: June 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 1, 2007 appellant, through counsel, filed a timely appeal from a decision
of the Office of Workers’ Compensation Programs’ hearing representative dated December 11,
2006 affirming the termination of appellant’s compensation benefits. She also appeals an
April 30, 2007 decision denying her request for a merit review. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective May 14, 2006 for the accepted conditions of right upper
extremity epicondylitis and tendinitis; (2) whether appellant met her burden of proof to establish
that she had any continuing disability or condition after May 14, 2006, causally related to her
accepted employment injuries; (3) whether the Office properly denied further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
On October 26, 2002 appellant, then a 37-year-old mail processor, filed a traumatic injury
claim alleging that she sustained right carpal tunnel syndrome due to putting mail into trays on
October 24, 2002. The Office accepted the claim for right upper extremity epicondylitis and
tendinitis. Appellant stopped work on October 25, 2002 and was placed on the periodic rolls for
temporary total disability.
In chart notes dated April 26, 2004 to September 15, 2005, Dr. Scott Fried, a treating
Board-certified orthopedic surgeon, diagnosed lateral epicondylitis with radial tunnel greater on
the right side than the left, bilateral upper extremities repetitive strain injury, brachial plexus
greater on the right side than on the left and moderate inflammatory process due to repetitive
strain injury and possible arthralgia. Dr. Fried concluded that appellant continued to be totally
disabled due to her employment injuries.
On April 25, 2005 the Office referred appellant to Dr. Anthony W. Salem, a Boardcertified orthopedic surgeon, to determine appellant’s work capability and whether her bilateral
diffuse sensory brachial plexopathies were due to the October 24, 2002 employment injury. On
May 24, 2005 Dr. Salem opined that appellant had no disability or residuals as a result of her
October 24, 2002 employment injury. He noted that she had multiple complaints that predated
the injury. In an attached work capacity evaluation form (OWCP-5c), Dr. Salem indicated that
appellant had no restrictions and was capable of performing her usual job.
On August 26, 2005 the Office referred appellant to Dr. Thomas DiBenedetto, a Boardcertified orthopedic surgeon, to resolve the conflict in the medical opinion evidence between
Dr. Fried and Dr. Salem.
On September 23, 2005 Dr. DiBenedetto reviewed the medical evidence, statement of
accepted facts and set forth findings on physical examination. He concluded that appellant’s
right lateral epicondylitis had resolved. Dr. DiBenedetto noted that she had vague complaints of
right elbow pain, but no tenderness over the lateral epicondyle. A physical examination revealed
“decreased sensation in the ulnar three digits,” negative Phalen’s and Tinel’s tests at both the
elbow and wrist, “tenderness over extensor musculature,” bilateral trapezius and posterior neck
pain, no paraspinal spasm, “pain over her extensor musculature with resisted extension,” and full
range of motion in the neck and bilateral upper extremity joints. Dr. DiBenedetto also found no
hard objective findings to support the diagnosis of bilateral brachial plexopathies. He noted that
no mention of any bilateral brachial plexus lesion had been made until Dr. Fried began treating
appellant and that she had normal EMG and nerve conduction study testing. Dr. DiBenedetto
stated that he found no evidence of any continuing lateral epicondylitis or any physical evidence
of bilateral brachial plexopathies. He concluded that appellant had no residuals of her accepted
employment injury and was not disabled from working.
In a November 10, 2005 report, Dr. Fried and Dana Steiner, PAC, reported that appellant
experienced an increase in her pain symptoms with tingling and numbness bilaterally in the third
to fifth digits.

2

By decision dated March 17, 2006, the Office denied appellant’s claim of bilateral
brachial plexopathies.
On March 29, 2006 the Office issued a notice of proposed termination of benefits. By
decision dated May 11, 2006, the Office finalized the termination of appellant’s compensation
effective May 14, 2006. The Office found the weight of the evidence rested with the opinion of
Dr. DiBenedetto, the impartial medical examiner, who concluded that appellant no longer had
any residuals due to her accepted October 24, 2002 employment injury.
In a letter dated May 16, 2006, appellant’s counsel requested an oral hearing before an
Office hearing representative, which was held on October 16, 2006. The Office received an
April 26, 2006 report by Dr. Fried who opined that appellant continued to have residuals of her
accepted employment injury.
In a May 1, 2006 report, Dr. Fried detailed appellant’s treatment and her medical and
employment history. He reviewed the reports of Drs. DiBenedetto and Salem, and reiterated the
diagnoses of lateral epicondylitis with radial tunnel greater on the right side than the left,
bilateral upper extremities repetitive strain injury, brachial plexus greater on the right side than
on the left and moderate inflammatory process due to repetitive strain injury and possible
arthralgia. He noted his disagreement with the reports of Drs. DiBenedetto and Salem. A
May 25, 2006 electromyographic evaluation performed by Richard L. Read, physical therapist
reported bilateral of mild upper brachial plexus, bilateral ulnar nerve and radial compromise,
more severe on the right medial and dorsal elbow levels and moderate on the left with the
remainder of the tests reported as normal.
In a decision dated December 11, 2006, the Office hearing representative affirmed the
May 11, 2006 decision terminating appellant’s compensation. He found the report of the
impartial medical examiner, Dr. DiBenedetto, constituted the special weight of the medical
evidence in establishing that appellant’s accepted employment injury had resolved.
On April 12, 2007 appellant’s counsel requested reconsideration and submitted a
January 27, 2006 report from Dr. Fried, who reported appellant was “tender across the bilateral
trap[eziu]s with spasm” and “Roos testing reproduces pain at the right greater than the left plexus
with unchanged dyesthesia into all digits.” Dr. Fried also reported positive right radial forearm
with compression testing and positive ulnar Tinel’s sign.
He noted that a recent
electromyography revealed “progression at both the ulnar and radial nerves, as well as ongoing
bilateral brachial plexopathy.”
By nonmerit decision dated April 30, 2007, Office denied appellant’s request for
reconsideration of the December 11, 2006 decision on the grounds that the evidence submitted
was repetitious.

3

LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.1 Having determined that an employee has a disability
causally related to his federal employment, the Office may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.2
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability.3 To terminate authorization for medical treatment, the Office
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment.4
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee the Secretary shall appoint a
third physician who shall make an examination.5 It is well established that, when a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.6
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for upper extremity epicondylitis and tendinitis
and placed her on the periodic rolls. The Office has the burden of justifying the termination of
appellant’s compensation for these medical conditions.
In order to resolve the conflict in the medical evidence between appellant’s treating
physician, Dr. Fried, and Dr. Salem, the second opinion physician, the Office referred the case to
an impartial medical specialist, Dr. DiBenedetto, who concluded, in his September 23, 2005
report that the accepted conditions of right upper extremity epicondylitis and tendinitis stemming
from her October 24, 2002 work injury had resolved. In support of this conclusion,
Dr. DiBenedetto noted that he found no evidence of any continuing lateral epicondylitis. A
physical examination revealed negative Phalen’s and Tinel’s signs at both the wrist and elbow
and “no tenderness over the lateral epicondylitis.” The Office relied on Dr. DiBenedetto’s
opinion in its May 11, 2006 decision which found that appellant had no residuals or continuing
disability stemming from her October 24, 2002 work injury and was therefore not entitled to
compensation or medical benefits.

1

T.F., 58 ECAB ___ (Docket No. 06-1186, issued October 19, 2006); George A. Rodriguez, 57 ECAB
224 (2005).
2

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Elaine Sneed, 56 ECAB 373 (2005).

3

Jaja K. Asaramo, 55 ECAB 200 (2004); Furman G. Peake, 41 ECAB 361 (1990).

4

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

5

F.R., 58 ECAB ___ (Docket No. 05-15, issued July 10, 2007); Regina T. Pellecchia, 53 ECAB 155 (2001).

6

J.M., supra note 2.

4

The Board finds that Dr. DiBenedetto’s impartial medical opinion establishes that
appellant’s accepted conditions resolved without continuing disability or any residuals from her
accepted October 24, 2002 employment injury. His opinion is sufficiently probative,
rationalized and based upon a proper factual background. Therefore, the Office properly
accorded Dr. DiBenedetto’s opinion as the special weight of an impartial medical examiner.7
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective May 14, 2006.
On appeal appellant’s attorney contends that the Office should have expanded the
acceptance of appellant’s claim to include brachial plexopathy. He also contends that
Dr. DiBenedetto’s report is equivocal on this matter or there is an unresolved conflict between
Dr. DiBenedetto and Dr. Fried on this issue. For conditions not accepted by the Office as being
employment related, it is appellant’s burden to provide rationalized medical evidence sufficient
to establish causal relation, not the Office’s burden to disprove any such relationship.8 Dr. Fried
diagnosed bilateral brachial plexus in his various reports. However, he provided no rationale
explaining how this condition was caused or aggravated by appellant’s employment injury. The
Board has held that medical reports unsupported by medical rationale are of limited probative
value.9 Similarly, Dr. DiBenedetto’s opinion is also insufficient to support appellant’s claim. He
concluded that there was no hard objective findings to support the diagnosis of bilateral
plexopathies and noted that the condition was not diagnosed until appellant was treated by
Dr. Fried. Dr. DiBenedetto also noted that such condition had not been accepted by the Office.
The report of the impartial specialist does not support appellant’s assertion that her bilateral
brachial plexus condition is employment related.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation shifts to appellant.10 In order to
prevail, appellant must establish by the weight of the reliable, probative and substantial evidence
that she had an employment-related disability, which continued after termination of
compensation benefits.
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between
appellant’s diagnosed condition and the implicated employment factors.11 The opinion of the
7

Darlene R. Kennedy, 57 ECAB 414 (2006).

8

Alice J. Tysinger, 51 ECAB 638 (2000).

9

T.F., supra note 1.

10

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Virginia Davis-Banks, 44 ECAB 389 (1993); Joseph M.
Campbell, 34 ECAB 1389 (1983).
11

Kathryn E. Demarsh, 56 ECAB 677 (2005).

5

physician must be based on a complete factual and medical background of appellant, must be one
of reasonable medical certainty and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by appellant.12
ANALYSIS – ISSUE 2
After the Office properly terminated appellant’s compensation in its May 11, 2006
decision, the burden of proof shifted to appellant to establish continuing employment-related
disability.13 Appellant submitted a May 1, 2006 report by Dr. Fried and a May 25, 2006
electromyographic evaluation performed by Mr. Read, physical therapist. Dr. Fried noted his
disagreement with the reports of Drs. Salem and DiBenedetto and opined that appellant
continued to have residuals from her accepted lateral epicondylitis. However, Dr. Fried was on
one side of the conflict which was resolved by Dr. DiBenedetto. His May 1, 2006 report is
essentially duplicative of his prior reports on whether appellant continues to have residuals from
the accepted conditions which helped to create the conflict and would be insufficient to give rise
to a new conflict or otherwise show that the termination was improper.14 The May 25, 2006
electromyographic report by Mr. Read, physical therapist is insufficient to create a conflict as
Accordingly, the Board finds that
Mr. Read is not a physician under the Act.15
Dr. DiBenedetto’s opinion constituted the special weight of medical opinion, supports the
Office’s May 11, 2006 decision to terminate appellant’s compensation and deny any entitlement
to continuing disability based on the accepted conditions of upper extremity epicondylitis and
tendinitis.
LEGAL PRECEDENT -- ISSUE 3
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,16 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.17 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.18 When a claimant fails to

12

Bobbie F. Cowart, 55 ECAB 746 (2004); Victor J. Woodhams, 41 ECAB 345 (1989).

13

Joseph A. Brown, Jr., supra note 10.

14

M.S., 58 ECAB ___ (Docket No. 06-797, issued January 31, 2007).

15

David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under the Act).
16

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
17

20 C.F.R. § 10.606(b)(1)-(2). See Susan A. Filkins, 57 ECAB 630 (2006).

18

Id. at § 10.607(a).

6

meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review of the merits.19
ANALYSIS -- ISSUE 3
The Board finds that appellant’s request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law. With
regard to the evidence submitted with her request, she submitted a new report dated January 27,
2006 by Dr. Fried. This report generally reiterates Dr. Fried’s prior opinion that appellant’s
bilateral brachial plexus is employment related. The Board has held that evidence that repeats or
duplicates that already of record does not constitute a basis for reopening a claim for merit
review.20
Appellant has not submitted any relevant and pertinent new evidence, advanced a legal
argument not previously considered by the Office, nor argued that the Office erroneously
interpreted a specific point of law. Thus, she has not met the criteria to have the Office reopen
her case for review on the merits.21
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation benefits
effective May 14, 2006 on the grounds that she no longer had any residuals or disability causally
related to her accepted right upper extremity epicondylitis and tendinitis. The Board also finds
that appellant has failed to establish that she had any employment-related residuals or disability
after May 14, 2006 due to her accepted right upper extremity epicondylitis and tendinitis. The
Board further finds the Office properly denied her request for a merit review.

19

20 C.F.R. § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements the Office will deny the application
for review without reviewing the merits of the claim).
20

See L.H., 59 ECAB ___ (Docket No. 07-1191, issued December 10, 2007); James E. Norris, 52 ECAB
93 (2000).
21

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007) (when an application for
reconsideration does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on the merits).

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 30, 2007 and December 11, 2006 be affirmed.
Issued: June 16, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

